CATOOSA SENIOR VILLAGE, LP FINANCIAL STATEMENTS DECEMBER 31, 2 CATOOSA SENIOR VILLAGE, LP TABLE OF CONTENTS PAGE Independent auditors' report 1 Financial statements: Balance sheets 2 Statements of operations 3 Statements of changes in partners' equity (deficit) 4 Statements of cash flows 5 Notes to financial statements 6-8 Supplemental information: Schedule of certain expenses 10-11 INDEPENDENT AUDITORS' REPORT To the Partners Catoosa Senior Village, LP We have audited the accompanying balance sheets of CATOOSA SENIOR VILLAGE, LP (a limited partnership) as of December 31, 2005 and 2004, and the related statements of operations, changes in partners' equity (deficit), and cash flows for the years then ended.These financial statements are the responsibility of the Partnership's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of CATOOSA SENIOR VILLAGE, LP as of December 31, 2005 and 2004, and the results of its operations, its changes in partners' equity (deficit), and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental information on pages 10 - 11 is presented for purposes of additional analysis and is not a required part of the basic financial statements.Such information has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Habit Arogeti, Wynne LLC Atlanta, Georgia February 28, 2006 CATOOSA SENIOR VILLAGE, LP STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 ASSETS Property and equipment, at cost Land $ $ Building Equipment Accumulated depreciation -352,223 -201,107 Other assets Cash, operating Cash, tax and insurance Accounts receivable 1 Tenant security deposits Prepaid expenses Monitoring fee, net of accumulated amortization $4,387 and $2,507 for 2005 and 2004, respectively Replacement reserve Operating deficit reserve $ $ LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Current portion long term debt Prepaid rents 0 1 Tenant security deposits Total current liabilities Long-term debt Partners' equity (deficit) $ $ See auditors' report and accompanying notes -4- CATOOSA SENIOR VILLAGE, LP STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 Income from rental operations Gross rent potential $ $ Vacancies and rental concessions Other rental income Operating expenses Administrative and marketing 57 Management fees Repairs and maintenance Utilities Real estate taxes Insurance Administrative Net operating income Other income (expenses) Interest income Amortization - - Depreciation Interest Net loss $ $ See auditors' report and accompanying notes -4- CATOOSA SENIOR VILLAGE, LP STATEMENTS OF CHANGES IN PARTNERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 , , General Limited Partners Partners Total Partners' equity (deficit), December 31, 2003 $ 6 $ $ Contributions 0 Net income(loss) Partners' equity (deficit), December 31, 2004 Net income(loss) 12 Partners' equity (deficit), December 31, 2005 $ $ See auditors' report and accompanying notes -4- CATOOSA SENIOR VILLAGE, LP NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Increase (Decrease) In Cash Cash flows from operating activities Net income(loss) $ $ Adjustments to reconcile net income(loss) to net cash provided(used) by operating activities Amortization Depreciation Change in accounts receivable 18 Change in prepaid expenses Change in accounts payable and accrued expenses Change in prepaid rent Total adjustments Net cash provided (used) by operating activities Cash flows from investing activities Investment in rental property 0 Net (deposits) releases to/from tax and insurance escrow Net (deposits) releases to/from replacement reserve Net cash provided (used) by investing activities Cash flows from financing activities Principal payment on State Home loan Payment to developer Capital contribution 0 Net cash provided (used) by financing activities Net increase (decrease) in cash Cash, beginning of year Cash, end of year $ $ -6- CATOOSA SENIOR VILLAGE, LP NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the years for interest on mortgage $ $ Note A Organization and Summary of Significant Accounting Policies Catoosa Senior Village, LP (the Partnership) was organized as a limited partnership under the laws of the state of Georgia in 2001.ThePartnership was formed to develop, construct, own, maintain and operate a low- and moderate-income apartment complex known as Catoosa Senior Village (the Project), a 60-unit rental project located in Calhoun, Georgia. The following significant accounting policies have been followed in the preparation of the financial statements: a.Basis of Accounting: The financial statements of the Partnership are prepared on the accrual basis of accounting and in accordance with generally accepted accounting principles. b.Tenant Rent Receivables: Management considers tenant rent receivables to be fully collectible; accordingly, no allowance for doubtful accounts is required.Uncollectible rent receivables are charged to operations upon management's determination that collection of the receivable is unlikely. c.Use of Estimates: The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. -6- CATOOSA SENIOR VILLAGE, LP NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 d.Rental Property: Property and equipment have been recorded at cost.Depreciation is provided for in amounts sufficient to relate the cost of depreciable assets to operations using the straight-line method over their estimated service lives of 40 years for buildings, 10 years for equipment and 15 years for land improvements. Maintenance and repairs are charged to expense as incurred; major renewals and betterments are capitalized.When items of property or equipment are sold or retired, the related cost and accumulated depreciation are removed from the accounts, and any gain or loss is included in income. e.Income Taxes: Income or loss of the Partnership is allocated 0.01% to the general partner and 99.99% to the limited partners.No income tax provision has been included in the financial statements since income or loss of the Partnership is required to be reported by the partners on their respective income tax returns. -6- CATOOSA SENIOR VILLAGE, LP NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 f. Rental Income: Rental income is recognized for residential units as they accrue.Rental payments received in advance are deferred until earned.All leases between the Partnership and tenants of the property are operating leases. g. Amortization: Compliance monitoring fees are being amortized on the straight-line method of 15 years, which approximates the effective yield, over the life of the related loans. Note B Construction Loan Payable Georgia Department of Community Affairs: The Partnership secured a construction loan of $2,382,000 from the Georgia Department of Community Affairs for the purpose of funding the construction costs of the Project.The loan accrues interest at 0.00% per annum until the conversion date, which is the construction loan maturity date.The construction loan was converted to a permanent loan in 2004 with an interest rate of 1% computed on basis of a 360-day year.The note is collateralized by a deed to secure debt on rental property. $ Note C Mortgage Payable The Partnership has a mortgage note with the Georgia Department of Community Affairs (State Home Bank) in the original amount of $2,382,000 secured by a deed of trust on the rentalproperty.The mortgage bears an interest rate of 1% per annum with monthly installments of $3,423.01 for 240 months maturing March 1, 2024. December 31, Amount $ $ 2011thereafter $ Aggregate annual maturities for the notes payable over each of the next five years are as follows: Note D Development Fees The developer, an affiliate of the general partner of the Partnership, will receive a developer's fee of $574,000 for its services during the development and construction of the Project.The fee is to be paid in installments as defined in the development agreement.As of December 31, 2005 and 2004, $48,831 and $98,831, respectively, of this fee remained payable at year end.The developer's fee has been capitalized into the building basis. Note E Partnership Profits, Losses and Distributions Operating profits and losses are allocated 99.99% to the limited partners and 0.01% to the general partner.Tax credits are to be allocated 99.99% to the limited partners and 0.01% to the general partner.Profit or loss and cash distributions from sales of property will be allocated as formulated in the partnership agreement. Note F Commitments and Contingencies The Partnership's low-income housing credits are contingent on the Project's ability to maintain compliance with applicable sections of Section 42.Failure to maintain compliance with occupant eligibility, and/or unit gross rent, or to correct noncompliance within a specified time period could result in recapture of previously taken tax credits plus interest.In addition, such potential noncompliance may require an adjustment to the contributed capital by the limited partner. -8- SUPPLEMENTAL INFORMATION CATOOSA SENIOR VILLAGE, LP SCHEDULES OF CERTAIN EXPENSES FOR THE YEARS ENDED DECEMBER 2 REVENUE Gross rental revenue $ $ Less: Vacancies Less: Miscellaneous 0 0 Subtotal Vacancy percentage 1.35% 1.73% Tenant late fees 10 50 Tenant charges for damages 0 Interest income Miscellaneous income 2 Total revenue EXPENSES Advertising 57 Professional fees Office expenses Other Payroll taxes Telephone Travel Credit reports General and administrative subtotal Cable Cleaning Decorating/improvements Garbage and trash Electric Insurance Grounds Maintenance Payroll Pest control Water and sewer Real estate taxes Manager payroll Management fee Operating expenditure subtotal Total expenses Net operating income Replacement reserve $ $ Income to service debt $ $ Debt service #1 $ $ -10- CATOOSA SENIOR VILLAGE, LP SCHEDULES OF CERTAIN EXPENSES FOR THE YEARS ENDED DECEMBER 2 Summary of Operating and Administrative Expenses General and administrative $ $ Utilities Payroll Maintenance Management fees Tax Insurance Total expenses $ $ Revenue growth rate 2.93% 144.00% Expense growth rate 6.28% 104.00% Total number of units: 60 Per-unit replacement reserve $ $ -11-
